              Case 3:18-cr-00628-HZ        Document 64      Filed 03/23/21    Page 1 of 2




 1   BENJAMIN KIM, OSB #066426
     333 SW Taylor St., STE 400
 2
     Portland, OR 97034
 3   Tel: (503)344-6251
     Email: benkimlaw@me.com
 4   Attorney for Carrie Lynn Simons

 5

 6                    IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF OREGON
 8
                                     PORTLAND DIVISION
 9

10
     UNITED STATES OF AMERICA,                       NO. 3:18-CR-00628-HZ
11
                   Plaintiff,                        DECLARATION IN SUPPORT OF
12
     vs.                                             JOINT MOTION TO CONTINUE
13                                                   SENTENCING DATE
     CARRIE LYNN SIMONS,
14            Defendant.
15

16          I Benjamin Kim, declare:

17          1)I am the attorney for defendant appointed pursuant to the Criminal

18          Justice Act.
19
            2) I was appointed on April 4, 2019.
20
            3) Ms. Simon is currently on release and not in custody.
21
     PAGE | 1
22   NO. 3:18-CR-00628-HZ DECLARATION IN SUPPORT OF JOINT MOTION TO CONTINUE
     SENTENCING DATE
23                                                                                 BENJAMIN KIM
                                                                             ATTORNEY AT LAW
                                                                     333 SW TAYLOR ST. STE 400
24                                                                          PORTLAND, OR 97204
                                                                P: (503) 344-6251 | F: (503)344-6253
25
              Case 3:18-cr-00628-HZ        Document 64      Filed 03/23/21    Page 2 of 2




 1          4) Ms. Simon entered a plea in this matter on March 13, 2020.
 2          5) Sentencing in this matter is currently set for May 4, 2021.
 3
            6) This matter has been continued several times at the request of the
 4
            defendant for identical reasons.
 5
            7) The parties need additional time to resolve issues necessary to address at
 6
            sentencing.
 7
            8) I have discussed the continuance with the government and the
 8

 9          government joins in this motion.

10          9) I have discussed the continuance with Ms. Simons and she agrees and

11          consents to this request for continuance.
12

13
                   Dated March 23, 2021                 /s/Benjamin B. Kim
14                                                      Benjamin B. Kim
                                                        Attorney for Defendant
15

16

17

18

19

20

21
     PAGE | 2
22   NO. 3:18-CR-00628-HZ DECLARATION IN SUPPORT OF JOINT MOTION TO CONTINUE
     SENTENCING DATE
23                                                                                 BENJAMIN KIM
                                                                             ATTORNEY AT LAW
                                                                     333 SW TAYLOR ST. STE 400
24                                                                          PORTLAND, OR 97204
                                                                P: (503) 344-6251 | F: (503)344-6253
25
